EXHIBIT INTERCREDITOR AGREEMENT Dated as of December 20, 2007 by and among CITIBANK, N.A. as Receivables Agent, CITIBANK, N.A. as ABL Agent, CITIBANK, N.A. as ICA Agent, LYONDELLBASELL RECEIVABLES I, LLC as Transferor, LYONDELL CHEMICAL COMPANY as Originator, as initial Receivables Servicer and as Borrower, and THE OTHER ORIGINATORS AND BORROWERS from time to time party hereto This INTERCREDITOR AGREEMENTdated as of December 20, 2007 (as modified, amended, restated or supplemented from time to time, this Agreement), by and among CITIBANK, N.A., in its capacity as Administrative Agent (together with its successors in such capacity, the Receivables Agent) under the Receivables Purchase Agreement (as hereinafter defined), CITIBANK, N.A., in its capacity as Administrative Agent on behalf of the ABL Secured Parties (as defined below) (together with its successors in such capacity, the ABL Agent), CITIBANK, N.A., not in its individual capacity but solely in its capacity as security agent for and on behalf of the ICA Secured Parties (as defined below) (together with its successors in such capacity, the ICA Agent), LYONDELLBASELL RECEIVABLES I, LLC, a Delaware limited liability company (the Transferor), LYONDELL CHEMICAL COMPANY, a Delaware corporation (Lyondell), and the other ORIGINATORS and BORROWERS (as such terms are hereinafter defined) from time to time party hereto. RECITALS: A.
